         Case 1:18-cv-10576-PBS Document 255 Filed 07/15/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                   )
 LEAH BASSETT,                                     )
     Plaintiff,                                    )
                                                   )
 v.                                                )
                                                   )
 MONICA JENSEN, d/b/a NICA NOELLE; JON BLITT, )                          CIVIL ACTION
 in his Personal Capacity & d/b/a MILE HIGH MEDIA, )                     No. 18-cv-10576-PBS
 ICON MALE, and TRANSSENSUAL; MILE HIGH            )
 DISTRIBUTION, INC.; et al.                        )
        Defendants.                                )


       DEFENDANT MILE HIGH DISTRIBUTION, INC.’S DISCOVERY RESPONSE

        Pursuant to the Court’s July 15, 2021 order (Dkt. 254), Defendant Mile High

Distribution, Inc. submits the following enclosed materials as Exhibit A:

       Defendant Mile High Distribution, Inc.’s Responses/Objections to Plaintiff Leah
        Bassett’s Interrogatories (Set Three) re Damages

        The above responses were served on October 5, 2020. It identifies Suzanne Feghaly in

response to Interrogatory No. 1, which requested that Defendant identify the individuals involved

in preparing the responses to Plaintiff’s Interrogatories and Document Requests (which included

requests for the production of Defendant’s financial documents). See Exhibit A, pp. 4-5.



Respectfully submitted,

 DEFENDANTS MILE HIGH                              DEFENDANTS MILE HIGH
 DISTRIBUTION, INC. AND JON BLITT                  DISTRIBUTION, INC., JON BLITT,
                                                   MONICA JENSEN
 By their attorneys,
                                                   By their attorneys,
 /s/ Gary Jay Kaufman
 Gary Jay Kaufman, Esq. Cal. SBN 92759             /s/ Stephen A. Roach
 Noam Reiffman, Esq. Cal SBN 299446                Stephen A. Roach, Esq. BBO 542138
 All admitted pro hac vice                         Natalie R. Megaloudis, Esq. BBO 648408


                                           Page 1 of 3
        Case 1:18-cv-10576-PBS Document 255 Filed 07/15/21 Page 2 of 3




 THE KAUFMAN LAW GROUP                       ROACH, IOANNIDIS & MEGALOUDIS, LLC
 1801 Century Park East, Suite 1430          50 Congress Street, Suite 400
 Los Angeles, California 90067               Boston, Massachusetts 02109
 gary@theklg.com                             roach@rimlawyers.com
 nreiffman@theklg.com                        nrmegaloudis@rimlawyers.com
 Phone: (310) 286-2202                       Phone: (617) 723-2800


Dated: July 15, 2021




                                      Page 2 of 3
         Case 1:18-cv-10576-PBS Document 255 Filed 07/15/21 Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I, Gary Jay Kaufman, Esq., attorney for the Defendants Jon Blitt and Mile High
Distribution, Inc., hereby certify that a true copy of this document was filed through the ECF
system, and will be sent this date, July 15, 2021, electronically to the registered participants as
identified on the Notice of Electronic Filing.



Dated: July 15, 2021                           /s/ Gary Jay Kaufman
_                                                      Gary Jay Kaufman




                                             Page 3 of 3
